t c summary opinion united_states tax_court daniel a aregoni petitioner v commissioner of internal revenue respondent docket no 2708-04s filed date daniel a aregoni pro_se kathleen c schlenzig for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioner is entitled to deduct dollar_figure for job expenses and other miscellaneous deductions background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in chicago illinois on the date the petition was filed in this case petitioner was a financial consultant who was employed by merrill lynch pierce fenner smith merrill lynch during the taxable_year during the year in issue merrill lynch had a reimbursement policy which stated petitioner is entitled to be reimbursed for certain limited expenses but is also expected to expenses necessary to the job for which he would not be reimbursed such expenses ordinary in this business include travel and transportation as well as promotional incur and entertainment_expenses incurred in calling on customers of merrill lynch for the purpose of creating sales through investment discussions during taxable_year petitioner requested reimbursement for expenses of dollar_figure incurred in furtherance of his job merrill lynch reimbursed petitioner for all of the requested expenses petitioner did not request any further reimbursement from merrill lynch during taxable_year petitioner’s employment at merrill lynch was terminated in june of petitioner reported the following job expenses and other miscellaneous deductions on line of schedule a itemized_deductions of his federal_income_tax return for the taxable_year description form 2106-ez tax preparation fees brokerage account fees depreciation total amount dollar_figure big_number big_number on form 2106-ez unreimbursed employee business_expenses petitioner reported the following expenses description parking fees tolls etc travel_expenses other business_expenses meals and entertainment total amount dollar_figure big_number big_number big_number big_number on statement attached to petitioner’s return petitioner reported that the other business_expenses consisted of the following items 1one such expense reimbursed by merrill lynch appears to have been requested for reimbursement twice by petitioner and was actually reimbursed twice by merrill lynch description business telephone client gifts office supplies subscriptions total amount dollar_figure big_number big_number big_number following an examination of petitioner’s return respondent issued a notice_of_deficiency disallowing job expenses and other miscellaneous deductions of dollar_figure discussion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations to be in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue we decide the issue in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to the claimed deductions 503_us_79 292_us_435 with these well-established propositions in mind we must determine whether petitioner has satisfied his burden of proving that he is entitled to deductions for job expenses and other miscellaneous deductions in excess of the dollar_figure conceded by respondent sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for an expense to be ordinary the transaction that gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite the performance of services as an employee constitutes a trade_or_business see sec_1_162-17 income_tax regs the employee must show the relationship between the expenditures and the employment see evans v commissioner tcmemo_1974_267 the taxpayer bears the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir in the case of travel_expenses entertainment_expenses and expenses paid_or_incurred with respect to listed_property eg passenger automobiles sec_274 overrides the cohan doctrine and expenses are deductible only if the taxpayer meets the section’s stringent substantiation requirements sec_274 sec_280f 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 specifically provides sec_274 substantiation required --no deduction or credit shall be allowed-- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift this section contemplates that no deduction or credit shall be allowed a taxpayer on the basis of such approximations or unsupported testimony of the taxpayer sec_1_274-5t temporary income_tax regs supra in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary log statement of expenses trip sheet or similar record and documentary_evidence which in combination are sufficient to establish each element of each expense or use sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s record of the elements of expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date thus no deduction for expenses under sec_274 may be allowed on the basis of any approximation or the unsupported testimony of the taxpayer see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 in this case petitioner has attempted to substantiate his expenditures through secondary and incomplete documentation in particular petitioner offered credit card statements and a reconstructed summary of his expenditures respondent reviewed petitioner’s documents and after performing a perfunctory analysis contends that most of the expenditures were for transportation and entertainment respondent further contends that the submitted documents do not meet the more stringent requirements of sec_274 petitioner on the other hand contends that all of the relevant expenditures represented by these documents were incurred in connection with his financial consulting business activity at trial petitioner testified that the original documents which substantiate his claimed job expenses and other miscellaneous deductions are on his hard drive and in files at merrill lynch however petitioner has not submitted those documents in the record before this court petitioner claims that merrill lynch will not turn over the documents respondent notified petitioner of the possibility of subpoenaing the documents and continuing this case in an attempt to obtain them petitioner did not avail himself of the opportunity either to continue this case or to subpoena the alleged documents moreover petitioner testified that he could not explain as to each entertainment expenditure who he met with or what the expense was incurred for and he could not explain as to airline expenditures what was the objective of the trip or the destination as to the other claimed job expenses and miscellaneous deductions petitioner stated it’d be impossible to give the exact name and prospect for each expenditure we have taken into consideration petitioner’s testimony and incomplete records and we conclude that petitioner failed to satisfy the requirements of sec_162 and sec_274 as to any expenditures in excess of the dollar_figure respondent conceded reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
